Citation Nr: 0717625	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease, L5-S1, rated as 20 percent 
disabling from January 1, 2002 to December 8, 2005 and from 
May 2006, and as 10 percent disabling from December 9, 2005 
to May 22, 2006.

2.  Entitlement to a higher initial evaluation for 
radiculopathy, right lower extremity, rated as 10 percent 
disabling.

3.  Entitlement to a higher initial evaluation for 
radiculopathy, left lower extremity, rated as 10 percent 
disabling from December 9, 2005 to May 22, 2006, and 0 
percent disabling from May 23, 2006.

4.  Entitlement to a higher initial evaluation for bladder 
dysfunction, rated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1982 to December 
2001.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to higher initial evaluations 
for a low back disability and several neurological 
disabilities associated therewith.  Additional action is 
necessary before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA and the 
implementing regulations are applicable to this appeal.

They provide, in part, that VA will notify a claimant and his 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO has not provided 
the veteran adequate notice and assistance with regard to his 
claims such that any decision to proceed in adjudicating them 
would prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, in written statements submitted in May 2006 and 
December 2006, the veteran asserts that he was hospitalized 
at least once during the past year, including in April 2006, 
for bladder stones, that he receives medical services and is 
on various medications for his low back disability, and that 
this disability involves incapacitating episodes having a 
total duration of more than six weeks yearly.  At present, 
the claims file does not contain records of the April 2006 
hospitalization or any back treatment rendered since 2003.  
It also does not contain any clinical evidence confirming 
that the veteran's low back disability necessitates bed rest 
by a physician.  Inasmuch as such records and evidence are 
pertinent to all of the claims being remanded, they should be 
obtained and associated with the claims file on remand. 

Second, in an Informal Hearing Presentation dated in May 
2007, the veteran's representative requests VA to schedule 
the veteran for VA examinations on the basis that the 
examinations VA previously afforded the veteran were 
inadequate for rating purposes.  More specifically, he argues 
that the reports of the examinations do not contain 
sufficiently detailed information to rate the disabilities at 
issue in this appeal.  The Board agrees.  Further medical 
inquiry is needed to determine the exact nature of the 
veteran's bladder abnormality and the severity of his lower 
extremity radiculopathy, all associated with his low back 
disability. 

Third, in a rating decision dated January 2006, the RO 
granted the veteran a separate 10 percent evaluation for 
radiculopathy of the left lower extremity secondary to his 
low back disability.  Subsequently, after undergoing a VA 
examination, during which an examiner noted no evidence of 
radiculopathy of the left lower extremity, the RO decreased 
the 10 percent evaluation assigned that disability to 0 
percent, effective from May 23, 2006.  The RO explained that, 
because it was increasing the evaluation assigned the 
veteran's low back disability to 20 percent, effective the 
same date of the previously noted decrease, due process was 
not required.  The Board disagrees, in part.  Given that the 
RO increased the low back disability based on the showing of 
greater limitation of motion, rather than on a showing of 
radiculopathy, the RO should have satisfied certain 
procedural safeguards, including informing the veteran of a 
proposal to reduce the evaluation assigned the radiculopathy 
of his left lower extremity and providing him the law and 
regulations pertinent to rating reductions, before taking the 
previously noted action.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Notify the veteran in writing of the 
contemplated reduction in the 10 percent 
evaluation assigned the radiculopathy of 
his left lower extremity, effective from 
May 23, 2006, furnish him detailed 
reasons therefor, and provide him 60 days 
to present additional evidence showing 
that the 10 percent evaluation should be 
continued.

2.  Provide the veteran adequate notice 
and assistance with regard to the claim 
of whether a reduction in the 10 percent 
evaluation assigned the radiculopathy of 
his left lower extremity, effective from 
May 23, 2006, was proper.  The VCAA 
notice should include, in part, an 
explanation of the evidence needed to 
support his claim and citations to 38 
C.F.R. §§ 3.105(c), 3.344(a) (2006), the 
regulations governing revisions of 
decisions and the propriety of rating 
reductions.  

3.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of the 
veteran's April 2006 hospitalization for 
bladder stones, records of any back 
treatment rendered since 2003, and 
medical evidence confirming that the 
veteran's low back disability 
necessitates bed rest by a physician.  

4.  After receiving all requested records 
and evidence, afford the veteran a VA 
examination of the veteran's neurological 
disabilities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all neurological 
abnormalities associated with 
the veteran's 
low back disability, including, 
if appropriate, bladder 
impairment, bowel impairment, 
and radiculopathy;     

b) identify all nerves affected and, 
with regard to each nerve, indicate 
whether any nerve damage is causing 
mild, moderate or severe incomplete 
paralysis, or complete paralysis; 

c) with regard to any bladder 
impairment, indicate whether the 
veteran has had stone formation and, 
if so, note whether such formation 
has been recurrent and whether it 
has required diet, drugs, invasive 
procedures, and/or non-invasive 
procedures; 

d) describe the frequency of any 
invasive or noninvasive procedures; 
and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.

5.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




